Case 1:20-cv-00204-RM-NYW Document 59 Filed 06/10/20 USDC Colorado Page 1 of 4




                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLORADO

   Civil Action No. 1:20-cv-00204-RM-NYW

   TODD UBEL, Individually, and on Behalf of All Others
   Similarly Situated,

                     Plaintiff,

   v.

   PROGRESSIVE DIRECT INSURANCE COMPANY;
   J.D. POWER; and
   MITCHELL INTERNATIONAL, INC.,

                     Defendants.


                          DEFENDANTS’ UNOPPOSED MOTION FOR
                        CONTINUANCE OF SCHEDULING CONFERENCE

           Subject to and without waiving any applicable personal jurisdiction objections, Defendants

  Mitchell International, Inc. (“Mitchell”), J.D. Power, and Progressive Direct Insurance Company

  (“Progressive Direct”) (collectively “Defendants”), respectfully and jointly request, with the

  consent of Plaintiff Todd Ubel, that this Court continue the Scheduling Conference, which is

  currently scheduled for June 17, 2020 at 1:00 p.m. (Mountain Time), and the corresponding

  deadline to submit a proposed scheduling order. In support thereof, the Parties state as follows:

           On April 14, 2020, the Parties held a Telephonic Status Conference with the Court to

  discuss the Proposed Scheduling Order. The Court, however, did not enter a scheduling order at

  that time and instead declined to enter a scheduling order “until the briefing on Motion to Conduct

  Limited Jurisdictional Discovery and to Stay Jurisdictional Motion to Dismiss Briefing [39] is

  complete.” See Court’s Minutes/Minute Order [Dkt. #54].

           At that time, the Court set a telephonic Scheduling Conference for June 17, 2020 at 1:00

  p.m. (MT) and ruled that the Parties were to submit their proposed scheduling order at least seven


  4830-0161-6831.2
Case 1:20-cv-00204-RM-NYW Document 59 Filed 06/10/20 USDC Colorado Page 2 of 4




  days prior to the Scheduling Conference. Id. Per the Court’s order, a proposed scheduling order

  is to be filed by the Parties by June 10, 2020.

           On June 9, 2020, the Court issued its Order on Plaintiff’s Motion to Conduct Limited

  Jurisdictional Discovery and to Stay Jurisdictional Motion to Dismiss Briefing [Dkt. # 58]. As

  part of the Order, the Court allowed Plaintiff to seek limited jurisdictional discovery against

  Mitchell and J.D. Power related to specific jurisdiction over each party in Colorado. As part of

  that Order, Plaintiff is allowed to propound no more than five interrogatories by June 12, 2020,

  and responses to said discovery from Michell and J.D. Power are due no later than June 26, 2020.

  Following the limited discovery, the Court also ordered that Plaintiff may seek leave to file a

  substantive response to J.D. Power and Mitchell’s personal jurisdiction arguments by July 3, 2020.

           With these dates in mind, the Parties agree that a continuance of the Scheduling Conference

  and corresponding deadline to submit a proposed scheduling order would be prudent. The Parties

  request that both deadlines be continued until after the Court decides Defendants’ Motion to

  Dismiss on 12(b)(2) grounds.

           Without this continuance, both J.D. Power and Mitchell will be obligated to participate as

  Parties in the scheduling of the future merits issues of this case prior to the Court’s determination

  that Mr. Ubel established personal jurisdiction over either party. As the Court recognized in its

  June 9th Order, the Court must first determine whether Plaintiff has established personal

  jurisdiction over J.D. Power and Mitchell before the Court can turn to the merits of the case.

           The Parties agree that it is the best use of both the Parties time and the Court’s time if the

  Parties wait to enter a scheduling order until after the Court has determined the preliminary

  personal jurisdiction issues now before it.




  4830-0161-6831.2
Case 1:20-cv-00204-RM-NYW Document 59 Filed 06/10/20 USDC Colorado Page 3 of 4




           Under D.C.COLO.LCivR 6.1(c), counsel for Defendants certify that a copy of this motion

  is being served upon their respective clients. Defendants have not moved for any other

  continuances of the scheduling conference.

           WHEREFORE, Defendants Mitchell International, Inc., J.D. Power, and Progressive

  Direct Insurance Company, with Plaintiff Todd Ubel’s consent, respectfully request that this Court

  enter a continuance of the June 17, 2020 Scheduling Conference, and the corresponding deadline

  to file a proposed scheduling order, continuing both dates until after the Court has determined the

  merits of Mitchell and J.D. Power’s Motion to Dismiss based on Rule 12(b)(2).


  Respectfully submitted,


   _s/Evan Bennett Stephenson____________           __s/Gavin E. Hill________________
   Michael T. Williams                              Heather L. Kramer
   Evan Bennett Stephenson                          DYKEMA GOSSETT PLLC
   Wheeler Trigg O’Donnell LLP                      10 S. Wacker, Suite 2300
   370 Seventeenth Street, Suite 4500               Chicago, Illinois 60606
   Denver, CO 80202                                 Telephone: 312-627-2299
   Telephone:    303.244.1809                       Facsimile: 866-870-7321
   Facsimile: 303.244.1879                          Email: hkramer@dykema.com
   Email: williams@wtotrial.com
          stephenson@wtotrial.com                   Gavin E. Hill
                                                    Christopher Kratovil
                                                    Alexandria Twiss
                                                    DYKEMA GOSSETT PLLC
                                                    Comerica Bank Tower
                                                    1717 Main Street, Suite 4200
                                                    Dallas, Texas 75201
                                                    Telephone: (214) 462-6467
                                                    Facsimile: (855) 223-2760
                                                    Email: ghill@dykema.com
                                                            ckratovil@dykema.com
                                                            hkramer@dykema.com
                                                            atwiss@dykema.com


  Attorneys for Defendants
  Mitchell International, Inc. and
  J.D. Power


  4830-0161-6831.2
Case 1:20-cv-00204-RM-NYW Document 59 Filed 06/10/20 USDC Colorado Page 4 of 4




   /s/ Zachary A. McEntyre
   Jeffrey S. Cashdan                               Angela C. Tarasi
   Zachary A. McEntyre                              KING & SPALDING LLP
   J. Matthew Brigman                               1515 Wynkoop St., Suite 800
   KING & SPALDING LLP                              Denver, Colorado 80202
   1180 Peachtree Street                            Tel: (720) 535-2319
   Atlanta, Georgia 30309                           Fax: (720) 535-2400
   Tel: (404) 572-4600                              atarasi@kslaw.com
   Fax: (404) 572-5100
   jcashdan@kslaw.com
   zmcentyre@kslaw.com
   mbrigman@kslaw.com

  Attorneys for Defendant Progressive Direct Insurance Company

                                  CERTIFICATE OF SERVICE

  I hereby certify that on June 10, 2020, I electronically filed the foregoing Defendants’ Unopposed
  Motion for Continuance of Scheduling Conference using the CM/ECF system which will send
  notification of such filing to all registered participants.


                                               s/ Gavin E. Hill
                                               ATTORNEY FOR DEFENDANTS
                                               J.D. POWER AND
                                               MITCHELL INTERNATIONAL, INC.


                               CERTIFICATE OF CONFERENCE

  This shall certify that the undersigned has conferred with counsel for Plaintiff, Jay Waller,
  regarding Defendants’ Unopposed Motion for Continuance of Scheduling Conference via
  email communications on June 9th and 10th, 2020. Mr. Waller stated that Plaintiff is unopposed
  and consents to the motion.


                                               s/ Gavin E. Hill
                                               ATTORNEY FOR DEFENDANTS
                                               J.D. POWER AND
                                               MITCHELL INTERNATIONAL, INC




  4830-0161-6831.2
